IN TI~IE SUPREME COURT OF TI~IE STATE OF DELAWARE

NATHAN[EL SLADE, §
§ No. 321, 2014
Defendant Below, §
Appellant, §
§
v. § Court Below-Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ID 96060154l3
Plaintiff Below, §

Appellee. §

Submitted: July 28, 2014
Decided: August 26, 2014

Before HOLLAND, RIDGELY, and VALIHURA, Justices.
0 R D E R

This 26th day of August 2014, it appears to the Court that:

(1) On June 17, 2014, the Court received Nathaniel Slade’s notice of
appeal from an undated Superior Court order, docketed on February 28, 2014,
which denied his fourth motion for postconviction relief. Pursuant to Supreme
Court Rule 6, a timely notice of appeal should have been filed on or before March
31, 2014.

(2) The Clerk issued a notice pursuant to Supreme Court Rule 29(b)
directing Slade to show cause why the appeal should not be dismissed as untimely

filed.l Slade filed a response to the notice to show cause on July 17, 2014, He

11)¢1. supr. cc. R. a(a) (ii).

contends that he received a copy of the Superior Court’s order in the middle of
March but did not know how when his notice of appeal was due.

(3) The State filed a reply to Slade’s response. The State argues that the
30-day appeal period is jurisdictional. Because Slade cannot show that his
untimely filing is attributable to court personnel, his appeal must be dismissed.z
The State argues that, even though the Superior Court’s order was undated, Slade
admits that he received the order in March and could have filed a timely appeal
but, instead, Slade chose not to file his notice of appeal for another three months.

(4) We agree. Time is a jurisdictional requirement.3 A notice of appeal
must be received by the Office of the Clerk of this Court within the applicable time
period in order to be effective.‘ An appellant’s pro se status does not excuse a
failure to comply strictly with the jurisdictional requirements of Supreme Court
Rule 6.5 Unless the appellant can demonstrate that the failure to file a timely
notice of appeal is attributable to court-related personnel, his appeal cannot be

considered.6

2 See Bey v. State, 402 A.2d 362, 363 (Del. 1979).

3carr v. sra¢e, 554 A.2d 773, 779 (1)¢1.), cert denzed, 493 U.s. 829(1989).
"1)@1. supr. cc. R. io(a).

’smzzh v. s¢a:e, 47 A.sd 481, 486-37 (1)¢1. 2012).

6Bey v. State, 402 A.2d at 363.

(5) Slade failed to file his notice of appeal for more than three months
after he received the Superior Court’s order in this case. His failure to file a timely
appeal clearly is not attributable to court-related personnel. Consequently, this
case does not fall within the exception to the general rule that mandates the timely
filing of a notice of appeal. Thus, the Court concludes that the within appeal must
be dismissed.

NOW, THIE`,REFORE, IT IS ORDERED, pursuant to Supreme Court Rule
29(b), that the within appeal is DISMISSED.

BY THE COURT:

/WWM

Justice v